   Case: 3:19-cr-00137-WHR Doc #: 318 Filed: 06/19/20 Page: 1 of 1 PAGEID #: 1473




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


UNITED STATES OF AMERICA                    :

                       Plaintiff                : Case No. 3:19-CR-137 (13)

                    vs.                         : HONORABLE WALTER H. RICE

Winn, Dae-Sean                                  :

                          Defendant         :


                          ORDER AMENDING BOND CONDITIONS


 For good cause shown, the Court hereby amends the bond conditions filed in this matter on April
 20, 2020 removing the following condition:

        1. Participate in one of the following location restriction programs and abide by all the
           requirements of the program which will include (X) SmartLink Monitoring.

 Adding:

        1. Participate in one of the following location restriction programs and abide by all the
           requirements of the program which will include (X) Electronic monitoring.



 All other bond conditions remain in full force and effect.

                                                                              (tp - per Judge Rice authorization after
 Date: 6/19/2020                                                            his review)
                                                    __________________________________
                                                    HONORABLE WALTER H. RICE
                                                    UNITED STATES DISTRICT JUDGE
